The opinion of the court' was delivered by
Gibson, C. J.
Without proof of having seen her father write,- or other circumstances to shew her knowledge, Mrs. M‘Grata was-incompetent to prove his signature; and her deposition ought to have been rejected.
The redemption of a pawn is not affected by the statute' of limitations, which runs only from the conversion of the thing pawned; and trover may, consequently, be brought within six years from that time. The present, however, is not an action by the owner in affirmance of the contract of bailment, but by the pawnee to recover a simple contract debt, which is certainly not the more protected from the statute because accompanied with a pledge, as a collateral security; nor is it, on that account, the less subject lathe mischief against which the statute was intended to guard.- Had the matter been stirred before those who knew the circumstances had passed away, it is highly probable, that the transaction would have been explained so as to shew that nothing is due. Certainly the delay of twenty-three years, unaccounted for, raises an omnipotent presumption. But was the deed deposited,, in fact, as a security? Nothing in the order- on which the money was paid, indicates such a conclusion; and it seems to me the court ought so to have instructed the jury. But it is said that the construction being affected by a circumstance dehors the order; the production of the deed was for the jury. 1 am at a loss to see what operation that could have. The deed was in the plaintiff’s possession for some purpose; but whether as a pledge, or for the purpose indicated in the order, could not appear by the naked production of it. I presume the argument is, that the owner would have demanded it in a convenient time, had he not been conscious that it was held as a security. This- is the first instance in which delay has been set up to strengthen a plaintiff’s case. On the other hand, there is an infinitely stronger presumption that the plaintiff would have exacted the interest, if not the principal, if any thing were due. But in any event, the statute of limitations furnishes a bar to the action. Judgment reversed.